Citation Nr: 0100905	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire

THE ISSUES

1.  Entitlement to service connection for residuals of jaw 
fracture and temporomandibular jaw pain.

2.  Entitlement to service connection for residuals of trauma 
to the right front upper tooth.

3.  Entitlement to service connection for residuals of trauma 
to both eyes.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of left shoulder dislocation.  

REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1994 to 
August 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision which denied service 
connection for residuals of jaw fracture and 
temporomandibular jaw pain, residuals of trauma to the right 
front upper tooth, and residuals of trauma to both eyes.  By 
the same rating decision, the RO granted service connection 
and a 10 percent rating for residuals of left shoulder 
dislocation.  The veteran failed to appear for an RO hearing 
scheduled for May 2000, and he again failed to appear for an 
RO hearing rescheduled for September 2000.

The present Board decision addresses the issue of entitlement 
to a higher rating for a left shoulder disability.  The 
service connection issues are the subject of the remand which 
follows the Board decision.


FINDINGS OF FACT

The veteran's left shoulder (minor upper extremity) 
disability includes residuals of a reported dislocation in 
service.  There have been no recurrent left shoulder 
dislocations since service; motion of the left arm is 
essentially full, and possible well above the left shoulder 
level; there is no malunion of the left humerus; and there is 
no malunion, nonunion, or dislocation of the left clavicle or 
scapula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1994 to 
August 1998.

Service medical records reflect, in pertinent part, that in 
March 1998, the veteran presented for treatment complaining 
of a three week history of left shoulder pain.  He stated 
that he had been climbing over a wall on an obstacle course 
and lost his grip, landing on his left shoulder.  He said he 
then went on sick call and was told that he had dislocated 
his shoulder.  He said he had been given medication and a 
shoulder sling.  At present, the veteran reported recurring 
shoulder pain with limited range of motion.  Following 
examination, the assessment was left shoulder pain, and he 
was given medication.  On a medical history form for his July 
1998 service separtion examination, the veteran reported that 
his left shoulder pain was unresolved since the March 1998 
episode.  On objective clinical evaluation for the July 1998 
separation examination, the upper extremities were noted to 
be normal. 

In August 1998, the veteran filed a claim for service 
connection for a left shoulder condition.

In September 1998, the veteran underwent a VA general medical 
examination.  He reported that his left shoulder dislocation 
in service required reduction, followed by two weeks of 
wearing a sling, as well as light duty.  At the time of the 
current VA examination, he reported that his shoulder 
bothered him only if he attempted to lift heavy objects or 
throw with his left arm.  He reported that he was right-
handed.  The left shoulder showed "excellent" range of 
motion with 180 degrees of anterior extension and 180 degrees 
of abduction, 90 degrees of internal rotation, and 90 degrees 
of external rotation with pain.  There was no apparent 
deformity, swelling, or redness over the joint.  Neurologic 
examination showed symmetric deep tendon reflexes in the 
upper extremities.  An X-ray of the left shoulder was 
negative, revealing no recent or significant skeletal 
pathology.  The veteran was diagnosed as having a history of 
residuals of left shoulder dislocation, not found at this 
time.

Post-service VA medical records associated with the claims do 
not reflect any complaints of or treatment for left shoulder 
symptoms.

By an April 1999 rating decision, the RO granted service 
connection and a 10 percent rating for residuals of a left 
shoulder dislocation, effective from August 1998.

II.  Analysis

The veteran claims a rating higher than 10 percent for 
residuals of a left shoulder dislocation.  As to this claim, 
the file shows the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31

Standard range of motion of the shoulder is 180 degrees 
flexion and abduction, and 90 degrees internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.

The veteran's left shoulder disability involves his minor 
upper extremity.

Limitation of motion of the minor arm is rated 20 percent 
when limited at the shoulder level.  38 C.F.R. § 4.71a, Code 
5201.

Other impairment of the humerus of the minor upper extremity 
is rated 20 percent when there is malunion with marked or 
moderate deformity, or where there is recurrent dislocation 
at the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level or with 
frequent episodes and guarding of all arm movements.  
38 C.F.R. § 4.71a, Code 5202.

Impairment of the clavicle or scapula of the minor upper 
extremity is rated 10 percent when there is malunion, or when 
there is nonunion without loose movement; it is rated 20 
percent when there is nonunion with loose movement, or when 
there is dislocation.  38 C.F.R. § 4.71a, Code 5203.

The evidence in the claims file indicates that during 
service, in March 1998, the veteran was treated for left 
shoulder pain; at that time he reported a recent left 
shoulder dislocation, although such dislocation is not 
documented in contemporaneous medical records.  At his July 
1998 service separation examination, the veteran reported he 
still had unresolved left shoulder pain, although objective 
examination of the upper extremities was normal.

There is no evidence that the left shoulder problem has 
required treatment since service.  At the VA examination in 
September 1998, the left shoulder showed "excellent" range 
of motion with 180 degrees of anterior extension, 180 degrees 
of abduction, 90 degrees of internal rotation, and 90 degrees 
of external rotation, albeit with pain.  There was no 
apparently deformity, swelling, or redness over the joint.  
The examiner diagnosed residuals of left shoulder dislocation 
by history only.
 
Although some pain was reported during the veteran's VA 
examination, there is no medical evidence showing that any 
pain, on use or during flare-ups, limits left arm motion to 
the shoulder level, as required for a 20 percent rating under 
Code 5201.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 6 Vet. 
App. 321 (1995).  In fact, at the VA examination there was 
essentially full range of left arm motion, and the veteran 
related that left shoulder symptoms bothering him only if he 
attempted to lift heavy objects or throw with his left arm.  
Left arm motion is clearly possible to a point well above the 
shoulder level, and pursuant to 38 C.F.R. § 4.31, a 0 percent 
rating would be assigned if rating under Code 5201.

The evidence shows no impairment of the humerus with either 
malunion or recurrent dislocation of the scapulohumeral 
joint, and there is no basis for a 20 percent rating under 
Code 5202.  Pursuant to 38 C.F.R. § 4.31, a 0 percent rating 
would be assigned if rating under Code 5202.

The RO has cited Code 5203 as the basis for the 10 percent 
rating assigned for the left shoulder disability.  However, 
the evidence does not show impairment of the clavicle or 
scapula with malunion or with nonunion without loose movement 
(criteria for a 10 percent rating).  Moreover, there is no 
impairment of the clavicle or scapula with nonunion with 
loose movement or with dislocation (criteria for a 20 percent 
rating).  Clearly, this code does not provide a basis for a 
rating higher than 10 percent for the left shoulder 
disability.

The weight of the evidence demonstrates that the veteran's 
left shoulder disability is not more than 10 percent 
disabling under any diagnostic code.  Moreover, the 
disability has not been more than 10 percent disabling during 
any period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999) 
("staged ratings" to be considered in initial rating cases).

The preponderance of the evidence is against a rating in 
excess of 10 percent for the left shoulder disability.  Thus, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).


ORDER

A higher rating for residuals of left shoulder dislocation is 
denied.


REMAND

The veteran's claims for service connection for residuals of 
jaw fracture and temporomandibular jaw pain, residuals of 
trauma to the right front upper tooth, and residuals of 
trauma to both eyes, were all denied by the RO on the 
rationale that the claims were not well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  However, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the service connection issues are remanded to 
the RO for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims for service 
connection.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

2.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection for residuals of jaw fracture 
and temporomandibular jaw pain, residuals 
of trauma to the right front upper tooth, 
and residuals of trauma to both eyes.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.



		
L. W. TOBIN	
	Member, Board of Veterans' Appeals

 



